Citation Nr: 0033915	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-50 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder, to include acid reflux disease, diverticular 
disease, diarrhea, and stomach and duodenal ulcers, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for back and joint 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
claimed as a sleep disorder, depression, anxiety, and memory 
loss, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1986 to 
February 1990, and from January 1991 to May 1991.  He served 
in Southwest Asia during the Persian Gulf War from February 
1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
entitlement to service connection for fracture of the left 
clavicle, a psychiatric disorder, to include PTSD; headaches, 
acid reflex disease, ulcers, diverticulitis, back pain, joint 
pain, difficulty swallowing, breathing problems, memory loss, 
frequent diarrhea, and fatigue, with all claims except PTSD 
to include as due to an undiagnosed illness.  A Board 
decision in April 1998 denied the veteran's claims for 
service connection for headaches, difficulty swallowing, a 
breathing disorder and a skin rash.  

At the time of the April 1998 decision, the Board also 
remanded the issues of entitlement to service connection for 
gastrointestinal disorder, to include stomach and duodenal 
ulcers; fatigue, a psychiatric disorder, to include 
depression and anxiety; back and joint pain, and PTSD, with 
all claims except PTSD to include as due to an undiagnosed 
illness, for further development, and following the 
accomplishment of the requested development, the case was 
returned to the Board for appellate review.

The issue of service connection for a gastrointestinal 
disorder will be addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between the 
veteran's fatigue and any incident of service, and his 
fatigue has been linked to a diagnosed condition.

2.   There is no medical evidence of a current diagnosis 
manifested by back and joint pain, and there are no objective 
indicators of such symptoms.

3.  There is no medical evidence of a causal link between the 
veteran's psychiatric disorder, other than PTSD, and any 
incident of active duty, and his psychiatric symptoms have 
been attributed to diagnosed conditions, to include a panic 
disorder.

4.  The veteran did not engage in combat with the enemy 
during service.

5.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
diagnoses of PTSD have been based.





CONCLUSIONS OF LAW

1.  A disability manifested by fatigue was not incurred in or 
aggravated by active service, nor may fatigue be presumed to 
have been incurred therein.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2000).

2.  A claimed back and joint disorder was not incurred in or 
aggravated by active service, nor may back and joint pain be 
presumed to have been incurred therein.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2000).

3.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2000).

4.  PTSD was not incurred in or aggravated by active military 
service.  Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service connection claims 
(other than service connection for a gastrointestinal 
disorder) have been properly developed as various medical and 
laboratory examinations were afforded the veteran, and the 
requested opinions were obtained, pursuant to a Board remand 
in April 1998.  The veteran has not identified any additional 
relevant medical evidence.  Thus, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the Act. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case, and notified the veteran, in a letter, of the need for 
credible evidence that the claimed in-service stressor(s) 
occurred and medical evidence linking his current PTSD 
symptomatology to the claimed stressor(s), and the RO 
considered all of the relevant evidence pertaining to all of 
the claims.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with its appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, to include peptic ulcer 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has indicated that a service connection claim may 
be granted based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be granted if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage 10 Vet. App. at 
498.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  

A. Fatigue

The veteran claims that his fatigue is a result of his tour 
of duty during the Gulf War.  Service medical records are 
negative for complaints, findings, or diagnosis of fatigue or 
chronic fatigue syndrome.  
VA outpatient treatment records dated in September 1993 show 
complaints of fatigue.

In his November 1993 VA Gulf War examination the veteran 
reported fatigue.  The diagnoses included multiple somatic 
complaints to include fatigue.  

VA outpatient treatment records dated May 1995 to December 
1995 show the veteran's complaints of fatigue.  He also 
indicated that he had trouble sleeping.  The veteran 
underwent diagnostic tests to rule out Cushing's disease; the 
studies were negative for that disease.  The examiner doubted 
that there was any endocrine reason for the veteran's 
symptoms; it was believed that the symptoms were most likely 
due to depression.  

In a December 1995 VA examination the veteran reported 
frequent fatigue over the last year.  The examination was 
unremarkable and the diagnosis was subjective fatigue.

A report from Cumberland River Comprehensive Care Center 
dated July 1997 indicates that the veteran had been seen 
since October 1995 with complaints of fatigue.  The diagnoses 
were PTSD and generalized anxiety.

In a February 1999 VA examination the veteran reported 
generalized fatigue.  After examination the examiner opined 
that he saw no objective signs or symptoms, or laboratory 
data suggesting any reason for his generalized fatigue, and 
the veteran appeared quite healthy.  

In his November 1999 RO hearing the veteran testified that he 
felt physically exhausted and "dragged out".  He indicated 
that he had difficulty getting out of the bed, and that when 
he sat down, he did not want to get up.

Lay statements submitted on behalf of the veteran from his 
family and friends indicate that the veteran had little 
energy or enthusiasm after his return from the Gulf.
B. Back and joint pain

The veteran claims that his back and joint pain are a result 
of his tour of duty during the Gulf War.  Service medical 
records show that in October 1986 the veteran was seen for 
complaints of back pain; he gave a history of a back injury 
sustained in a fall during basic training two years prior.  
He complained of a dull aching back pain of two days 
duration.  Physical examination revealed full range of back 
motion with no deformity or tenderness to palpation.  X-rays 
were negative.  The impression was back pain.  Separation 
examinations in November 1989 and April 1991 show no 
complaints or diagnosis of a back disorder.

VA outpatient treatment records dated in September 1993 show 
the veteran seen for complaints of joint pain.

In his November 1993 VA Gulf War examination the veteran gave 
a history of intermittent aching and soreness of the knees 
and hips.  There was no history of specific injuries to the 
musculoskeletal system.  Examination of the knees was normal, 
with normal ranges of motion.  There was no tenderness or 
swelling.  Ranges of motion of the hips were also normal.  
The assessment was multiple somatic complaints of 
intermittent joint pain.  

VA outpatient treatment records dated May 1995 to December 
1995 show complaints of multiple joint pain of two years 
duration.  There was no swelling or limitation of joint 
motion noted.  An X-ray examination at that time was normal.

In a December 1995 VA examination the veteran reported 
frequent low back pain over the past year.  He indicated that 
the pain began in 1994 and was centered in his low back.  He 
felt it was exacerbated during standing and lifting, and by 
sleeping on a large stack of pillows at night to avoid 
reflux.  The physical examination showed bilateral laxity of 
the collateral ligaments of the knees but was otherwise 
normal.  The assessment was subjective low back pain.  An X-
ray examination of the lumbosacral spine was normal.  
Neurological examination was also normal.  

The veteran underwent several VA examinations in February 
1999.  He reported generalized joint pain and aches at that 
time; he denied any injury or disease occurring before or 
during the military.  The veteran denied swelling, stiffness 
or locking of the joints.  There was no sign of inflammation 
or deformity.  Ranges of motion of the hips, knees, ankles, 
and shoulders were normal.  There was no evidence of locking, 
tenderness, or painful motion.  Spine examination was also 
normal and x-rays showed good alignment of the spine.  One of 
the examiners reported that there was no etiology for the 
veteran's joint pain.  X-rays of the joints were normal with 
no signs of degenerative arthritis.  The examiner opined that 
the veteran was healthy with normal ranges of joint motion 
with no signs or symptoms of inflammation.  The examiner 
concluded that the joint examination was normal.  

In his November 1999 RO hearing the veteran testified that he 
started having back pain in 1992 or 1993.  He recalled that 
the back pain actually started while he was in the Gulf, 
which he believed was from lying on a cot.  The veteran also 
indicated that he had pain in his ankles, knees, hips, and 
shoulders.  He said that the pain in his knees, ankles, and 
hips occurred every day.  

C. Psychiatric disorder, other than PTSD

The veteran claims that his depression and anxiety are a 
result of his tour of duty during the Gulf War.  Service 
medical records show no psychiatric disorder.

VA outpatient treatment records dated in September 1993 show 
the veteran seen for complaints of insomnia.

Upon a November 1993 VA Gulf War examination, the veteran 
gave a history of insomnia and depression.  The examination 
revealed that the veteran appeared depressed.  The diagnosis 
was multiple somatic complaints to include insomnia.  

VA outpatient treatment records dated from May 1995 to 
December 1995 show complaints of nervousness and trouble 
sleeping.  It was reported during this time that the 
veteran's symptoms were due to depression.
A December 1995 VA examination indicated that the veteran had 
a history of panic disorder and dysthymia with some 
agoraphobic behavior since 1992.  

A July 1997 report from Cumberland River Comprehensive Care 
Center indicated that the veteran had been seen approximately 
21 times beginning in 1995.  Complaints included depression, 
nervousness, anxiety, inability to relax, nightmares, and 
flashbacks.  The impression was PTSD and generalized anxiety 
disorder.

Upon a December 1998 VA examination, the veteran complained 
of nightmares, anxiety attacks, depression, irritability, 
reduced memory, and difficulty sleeping.  The diagnosis was 
panic disorder with agoraphobia.  The examiner indicated 
that, based on the veteran's mother's statement that her son 
was an anxious child and had difficulty with his initial 
separation from home to attend basic training, and his 
failure to achieve any lasting romantic attachment, he 
suspected that the panic disorder was occurring in the 
context of a temperamentally anxious child with dependent 
aspects of trait behaviors.  Following a thorough psychiatric 
history and mental status examination (the report of the 
December 1998 VA psychiatric examination is 8 pages), the 
diagnosis was a panic disorder with agoraphobia with 
secondary mild depressive symptoms; it was specifically 
concluded that the veteran did not have PTSD, and that a 
psychiatric disorder was not incurred in or aggravated by 
service. 

A private medical statement from Robert J. Dane, M.D., dated 
in August 1999, shows that, following a history, which 
included inservice stressors, and a mental status 
examination, the veteran was diagnosed as having PTSD with 
depression, a generalized anxiety disorder, and a dependent 
personality disorder.  

In his November 1999 RO hearing the veteran testified that he 
easily lost his temper, had thoughts of suicide, flashbacks 
from twice a day to twice a week, became disoriented, had 
memory loss, and survivor guilt.  The veteran's mother 
testified that although she accompanied her son to the 
examination, she was never spoken to by the VA physician in 
the December 1998 examination.  She said that the veteran had 
changed since he returned from the Gulf.  She specifically 
testified that her son was forgetful, tired all the time, and 
had mood swings and rages, whereas he had been outgoing and 
sociable before the war.

Lay statements submitted on behalf of the veteran from his 
family and friends indicate that the veteran had little 
energy or enthusiasm after his return from the Gulf.

E. Analysis

In reviewing the relevant medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims that the veteran has fatigue, joint and back pain, 
or psychiatric symptoms due to an undiagnosed illness.  
Pursuant to the Board's April 1998 remand, the veteran 
underwent a series of VA medical and X-ray examinations.  
None of the examiners opined that the veteran has an 
undiagnosed illness manifested by fatigue, back or joint 
pain, or psychiatric symptoms.  One of the examiners noted 
joint pain of unknown etiology but there was no objective 
indicators of joint pain or fatigue; one of the examiners 
specifically rendered such an opinion.  Moreover, the 
veteran's fatigue has been previously attributed to a known 
diagnosis, to include depression in June 1995 VA outpatient 
treatment records, and his psychiatric symptoms, including 
anxiety and depressive symptoms, have been attributed to 
various diagnoses, to include a panic disorder. 

The veteran has submitted no objective evidence, whether 
medical or non-medical, to show that he has undiagnosed 
illnesses from his service in Southwest Asian Theater of 
operations during the Persian Gulf War.  The claims file does 
not contain competent medical opinions indicating that the 
veteran has chronic conditions involving fatigue, or back and 
joint pain due to undiagnosed illness.  Under these 
circumstances, service connection based on the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

As to the direct incurrence aspect of the veteran's claims, 
the Board notes that there is no evidence of fatigue or a 
psychiatric disorder until September 1993, over two years 
after separation.  Following the most recent VA psychiatric 
examination in December 1998, the examiner specifically 
concluded that the veteran's psychiatric disorder, diagnosed 
as a panic disorder with depressive symptoms, did not begin 
during or as the result of any incident of active service.  
The several VA medical examinations in recent years have not 
resulted in a diagnosis of a disability manifested by back or 
joint pain.  The February 1999 VA examination revealed a 
normal joint examination, with normal range of motion, and no 
signs or symptoms of inflammation.  A subjective complaint 
such as pain, without a diagnosed or identified underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board is cognizant of the back complaints in October 1986 
during the veteran's first period of active duty, but no 
pertinent diagnosis was recorded following the complaint.  In 
the absence of a current diagnosis of a disability manifested 
by fatigue or joint and back pain, service connection is not 
warranted. 

The Board is also aware of the August 1999 private 
psychiatrist's examination report that suggests that, aside 
from PTSD, the veteran has a generalized anxiety disorder 
linked to service.  However, the Board finds that the 
December 1998 VA psychiatric examination outweighs this 
opinion because it was more thorough in nature, particularly 
in considering the veteran's entire history.  

As to the veteran's variously diagnosed psychiatric disorder, 
the Board finds that, as no psychiatric disorder was shown in 
service, and the most persuasive medical evidence, a report 
of a thorough VA psychiatric examination, which was based 
upon a thorough review of the veteran's psychiatric history 
and a complete mental status examination, specifically 
determined that the veteran's psychiatric disorder  was not 
causally linked to service, the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder.  (PTSD is considered separately below.)  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The Board has considered the veteran 's statements and 
testimony to the effect that the disabilities at issue either 
began during or as the result of service.  While he is 
certainly competent to describe his symptoms, as a layman, he 
is not competent to render an opinion regarding the diagnosis 
or etiology of medical or psychiatric disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

II.  PTSD

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 138-39.  
Since the veteran has several PTSD diagnoses linking his 
condition to service, the critical question is whether there 
is sufficient evidence of the claimed inservice stressors.  
38 C.F.R. § 3.304(f).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, a 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court has 
stated that where the veteran had combat and there is a 
stressor related to combat, the veteran's lay testimony must 
be accepted as conclusive.  Id.
After reviewing the evidence of record, the Board concludes 
that the veteran did not engage in combat with the enemy.  
His military occupational specialty (MOS), as identified in 
his service personnel records and Form DD-214, was that of 
Traffic Management Coordinator, and the evidence of record 
does not support a finding that he engaged in combat with the 
enemy.  Additionally, although the veteran's DD-214 shows 
that he was awarded the Army Service Ribbon, National Defense 
Service Medal, Good Conduct Medal, Army Commendation Medal, 
NCO Professional Development Ribbon, Overseas Service Ribbon, 
Expert Marksmanship Badge (Rifle, M-16), and Sharpshooter 
Marksmanship Badge (Grenade), it does not show that he 
received a Purple Heart, Combat Infantryman Badge or any 
other citation consistent with combat.  Cohen v. Brown, 10 
Vet. App. 128.  Accordingly, the evidence does not show that 
the veteran engaged in combat with the enemy.

Following a thorough psychiatric history and mental status 
examination in December 1998, a VA psychiatrist concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD.  However, there is medical evidence that reflects a 
diagnosis of PTSD, to include a report of a private 
examination in August 1998, that links the disorder to the 
veteran's claimed inservice stressors.  As explained below, 
the primary impediment to service connection is the absence 
of a verified stressor. 

The record shows that the veteran has claimed numerous 
stressors.  In a letter received in November 1995 the veteran 
indicated that there were SCUD alerts and attacks which were 
very stressful.  In addition he described an incident in 
which he was on guard duty when tent had caught fire and 
there was live ammunition stored in the tent and the 
ammunition began to "cook off" and one or two bullets 
ricocheted off a container van and the veteran thought 
someone was shooting at him.  He also described an incident 
in which American soldiers were destroying enemy ammunition 
and the veteran was not aware of this and saw the explosion, 
ran for cover and while trying to put on his gas mask and ran 
into a Milvan and was knocked unconscious.  An NCO laughed at 
the veteran and others as they scrambled around.  This, the 
veteran indicated was stressful and humiliating.  He also 
described an incident involving Saudi Arabian civilians.  
After the ground war was over the veteran and others were 
instructed to give scrap wood to the civilians.  Later they 
were told by a Colonel not to give out the wood, which 
agitated the crowd.  The veteran was afraid that one of the 
Saudis' would shoot him because he had heard that a Major in 
another unit a few days before was killed by Saudi civilians 
over the same thing.  In his November 1999 RO hearing the 
veteran testified that he engaged in combat while serving as 
a traffic management coordinator in Saudi Arabia.  The 
veteran testified that there were approximately eight or ten 
SCUD missile attacks in his area.  He indicated that the 
chemical alarms went off a couple of times and he believed 
there was some exposure.

In April 1999, the Director of USASCRUR indicated that 
although the personnel database indicated that the veteran 
served in Southwest Asia, the history submitted by the 1st 
Corps Support Command (1st COSCOM), the higher headquarters 
of the 403rd Transportation Company did not contain 
information concerning SCUD missile attacks, chemical suits, 
or the administering of pills to unit personnel to counteract 
the effects of chemical warfare.  Available U.S. military 
records document that during the first day of the air war, 
personnel throughout the Theater were alerted to wear Mission 
Oriented Protective Posture (MOPP) gear and "PB" tablets were 
distributed due to the threat of chemical warfare.  Also, 
available records document that there were SCUD missile 
attacks in the Theater.  The information indicated that 
records were often incomplete and seldom contained 
information about civilian incidents.  The USASCRUR statement 
did not verify any stressors specific to the veteran.

The Board finds no evidence to corroborate the veteran's 
reported stressors.  The veteran's service medical and 
personnel records show none of the alleged incidents.  In 
reviewing the evidence of record in its totality, the Board 
concludes that the veteran's diagnosis of PTSD due to his 
Persian Gulf War experiences is not supported by evidence of 
the occurrence of verified stressors during military service.  
His various statements have not been independently 
corroborated.  The RO did send what information it had 
regarding the veteran's alleged stressors to ESG but that 
organization was unable to verify any of the claimed 
stressors, and the veteran has not provided any additional 
information.  

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Accordingly, service connection for 
PTSD is not warranted.


ORDER

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for back and joint pain, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for psychiatric disorder, 
other than PTSD, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for PTSD is denied.


                                                         
REMAND

The veteran contends that his gastrointestinal disorder began 
during or as the result of his period of active duty during 
the Gulf War.  Service medical records show no  
gastrointestinal disorder.

VA outpatient treatment records dated in September 1993 show 
a diagnosis of probable GERD.

In his November 1993 VA Gulf War examination the veteran 
reported epigastric pain and occasional diarrhea.  The 
examination showed the abdomen soft, nontender and there was 
no epigastric tenderness.  Bowel sounds were normal and there 
was no organomegaly.  The assessment was epigastric pain, 
currently treated.
June 1995 VA outpatient treatment records show complaints of 
heartburn, reflux, and diarrhea.  The veteran underwent 
diagnostic tests to rule out Cushing's disease; the studies 
were negative for that disease.  December 1995 outpatient 
treatment records show complaints of recurring stomach reflux 
problems.  The veteran was taking Zantac.

In a December 1995 VA examination the veteran reported that 
starting in 1992, he began having problems with his stomach, 
especially with reflux, and in 1993, he  began having 
problems with frequent diarrhea.  A colonoscopy at that time 
revealed diverticulosis.  The assessment was gastroesophageal 
reflux and history of diverticulosis.

Private treatment records from Knox County Hospital dated in 
April 1996 show that the veteran underwent diagnostic 
testing, which revealed an impression of irritable bowel 
syndrome.  

In a February 1999 VA examination the veteran denied any 
history of constipation or diarrhea.  He reported gaining 
weight for the last several months.  The diagnoses were 
peptic ulcer disease and gastroesophageal reflux disease with 
probable early reflux esophagitis.  The veteran was being 
treated with Prevacid. 

Following a VA general medical examination in February 1999, 
the examiner concluded that the veteran had hypertension and 
possible peptic ulcer disease, and that there were no 
objective findings of any other symptom.  It was also 
concluded during this time that the veteran's stomach pain 
was secondary to his GERD and early esophagitis.

In his November 1999 RO hearing the veteran testified that he 
first started having problems with gastrointestinal condition 
in 1992, but was not treated for the condition because he 
could not afford private treatment.  

Lay statements submitted on behalf of the veteran from his 
family and friends indicate that the veteran had been 
bothered by nausea and diarrhea since serving in the Gulf.

The Board notes that the file contains medical diagnoses of a 
gastrointestinal disorder to include ulcer disease, 
gastrointestinal reflux disease.  The veteran's 
gastrointestinal symptoms have been either attributed to a 
known diagnosis or are not supported by objective signs.  
There is no medical evidence that links the veteran's 
gastrointestinal disorders to service.  However, none of the 
examiners have specifically addressed the question of whether 
these diseases began during or as the result of service.  The 
Board remanded this issue in April 1998, in part, for a VA 
examination that included such an opinion.

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the foregoing, the 
issue of service connection for a gastrointestinal disorder 
must again be remanded for the examiner to review the file 
and provide the necessary information.  38 C.F.R. § 4.2 
(2000); Stegall, supra.  

Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for 
gastrointestinal symptoms or disease in 
recent years. The RO should then obtain 
copies of the related medical records, 
which are not already on file, following 
the procedures of 38 C.F.R. § 3.159.

2.  After the above records are obtained, 
the RO should contact the VA examiner who 
conducted the February  1999 VA 
gastrointestinal examination, and ask him 
to review the claims file, including all 
VA examination reports and all outpatient 
treatment reports.  The doctor should 
then clearly state whether it is at least 
as likely as not that any of the 
veteran's gastrointestinal disorders 
began during or as the result of service; 
and, in the case of peptic ulcer disease 
(PUD), whether it was present within one 
year of service and, if so, whether PUD 
was symptomatic.  

If the examiner who conducted the 
February 1999 examination is unavailable, 
the RO should provide the claims folder 
to another qualified VA doctor who should 
review the records and provide the 
requested information.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for service connection for a 
gastrointestinal disorder.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

